218 F.2d 290
55-1 USTC  P 9154
The AKRON DRY GOODS COMPANY, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 11951.
United States Court of Appeals, Sixth Circuit.
Dec. 17, 1954.

Wise, Roetzel, Maxon, Kelly & Andress, Akron, Ohio, for petitioner.
H. Brian Holland, Ellis N. Slack, Daniel A. Taylor, Claude R. Marshall, Lee A. Jackson, I. Henry Kutz, Washington, D.C., for respondent.
Before ALLEN, McALLISTER and STEWART, Circuit Judges.
PER CURIAM.


1
The above cause came on to be heard on the transcript of record, the briefs of the parties, and the argument of counsel in open court.  It appears that the findings in the opinion of the Tax Court are supported by evidence which, in the language of Helvering v. F. & R. Lazarus & Co., 308 U.S. 252, 255, 60 S.Ct. 209, 84 L.Ed. 226, permits, at most, conflicting inferences, and are, therefore, conclusive here; that such findings that the land trust certificate transaction here involved was a sale, and not a mortgage to secure a loan, were, accordingly, sustained by the evidence, and are not clearly erroneous.  Rule 52(a) of the Federal Rules of Civil Procedure, 28 U.S.C.A.


2
With regard to the computation of petitioner's equity invested capital, the determination of the Tax Court is set aside and the case remanded for further proceedings in accordance with the holding of the court in Crean Bros. v. Commissioner, 3 Cir., 195 F.2d 257.  In all other respects, the findings of the Tax Court are affirmed.